Nichols, Judge.
Notice of presentation of the bill of exceptions in the present case was served upon counsel for the defendants in error prior to the date the trial court certified the bill of exceptions, in accordance with the Act of 1946 (Ga. L. 1946, pp. 726, 735; Code, Ann., § 6-908.1), and any further notice in connection with the presentation of the bill of exceptions was ■waived. There was, however, no service, or waiver of service, as provided for by Code (Ann.) § 6-911. Held:
Under the decisions of this court and the Supreme Court in the cases of Castleberry v. State, 85 Ga. App. 214 (68 S. E. 2d 604, and Maloney v. Balkcom, 214 Ga. 194 (104 S. E. 2d 127), and the cases cited therein, the writ of error in the present case must be dismissed.

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.

J. E. B. Stewart, for plaintiff in error.
A. Paul Cadenhead, Nall, Miller, Cadenhead & Dennis, J. Corbett Peek, Jr., Hurt, Gaines, Baird, Peek & Peabody, Robert F. Lyle, contra.